DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/991,582, filed on 08/12/2020.
2.	Claims 1-15 are pending.
3.	Claims 1-15 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 08/12/2020 are approved by the office.
Drawings
5.	The drawings and specifications filed on 08/12/2020 are approved by the office.

Information Disclosure Statement
6.	IDS filed on 08/12/2020 has been considered.

	Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

8.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of U. S. Patent No. 10,771,535 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
9.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-19 of U. S. Patent No. 10,326,828 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim 1 of ‘535
A method for executing distributed transaction resources for a machine to machine communications (M2M) system, the method comprising: receiving, by a first managed object 

A method for executing distributed transaction resources for a machine to machine communications (M2M) system, the method comprising: receiving, by a first managed object 

A method for executing distributed transaction resources for a machine to machine communications (M2M) system, the method comprising: receiving, by a 



Allowable Subject Matter
10.	Claims 1-15 are allowed if the claims overcome the Double Patenting rejection rendered above. A detailed reasons for allowance will be provided once the application is in allowable form.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
a method for notifying an attribute of an original resource of one entity to another entity in a wireless communication system according to one embodiment of the present invention. The method may comprise the steps of: receiving an update request for an `announcedAttribute` attribute comprising a list of pre-notified attributes included in the original resource, for notifying a specific attribute of the original resource, wherein each attribute in the original resource is set to one of a mandatory announced (MA) type that should be notified mandatorily, an optional announced (OA) type that is optionally notified according to the contents of the specific attribute in the original resource, and a not announced (NA) type that is not notified; determining whether the specific attribute is the OA type; and notifying the specific attribute to all notified resources of the original resource if the specific attribute is the OA type. (Park ‘684)
a system and method for communicating voice and data over a packet-switched network that is adapted to coexist and communicate with a legacy PSTN. The system permits packet switching of voice calls and data calls through a data network from and to any of a LEC, a customer facility or a direct IP connection on the data  ‘531)
A system for supporting a notification capability for a plurality of applications utilizing a next generation network having a network layer includes an application services middleware between the applications and the network layer comprising a plurality of common infrastructure elements usable by the applications. The common infrastructure elements provide both services associated with use of the network and services that are not associated with use of the network. The plurality of common infrastructure elements includes a notification service that is configured to facilitate the sending of messages from authorized services to recipients. (Adamczyk et al.  ‘637)
A business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction. (Seubert  ‘129)
A notification when multiple users attempt to alter the same data may first begin when connections to a plurality of user stations are monitored. An instruction for initiating a load process is received from a user station. Data is downloaded from the one of the user stations to the server. It is determined whether another load process is being concurrently executed by another user station. If it is determined that a load process is being concurrently executed, a notification is sent to the user station. A notification is also sent to the user station that initiated the concurrently executing load process. At least one of the load processes is suspended upon detecting the concurrently executed load process. At least one of the load processes may be allowed to continue upon receiving a command to continue from the user station associated with the suspended load process. (Carley et al.  ‘345)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443